Filed 10/9/20 P. v. Lira CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D076623

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCS309128)

 MIGUEL ANGEL LIRA,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Francis M. Devaney, Judge. Affirmed.
         Britt Donaldson, under appointment by the Court, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Michael
Pulos and Kathryn Kirschbaum, Deputy Attorneys General, for the Plaintiff
and Respondent.
         Miguel Angel Lira pled guilty to a felony charge of carrying a concealed
dirk or dagger. The court sentenced him to three years of probation,
including 365 days in custody. Although Lira did not object to any probation
conditions at the time of sentencing, he now maintains probation condition
No. 6(k), which requires him to report contacts with law enforcement to his
probation officer, is vague and overbroad and places an undue burden on him
because it infringes on his constitutional rights to freely associate and travel.
We disagree and will affirm.

              FACTUAL AND PROCEDURAL BACKGROUND1
      Police contacted Lira for being in a park after hours. During the
conversation, Lira threw a methamphetamine glass pipe on the ground,
causing it to shatter. Although he admitted the pipe was his, he claimed it
was for marijuana. Police placed Lira under arrest for possessing the drug
paraphernalia and searched him. They found a fixed blade knife concealed
under his jacket.
      The complaint charged Lira with carrying a concealed dirk or dagger

(Pen. Code,2 § 21310; count 1) and possession of paraphernalia used for
narcotics (Health & Saf. Code, § 11364; count 2). He pled guilty to count 1 in
exchange for dismissal of count 2 and an agreement that the State would not
pursue any prior strikes.
      The court placed Lira on probation and suspended a three-year
sentence on condition that Lira serve 365 days in the custody of the county
sheriff. One of Lira’s probation conditions, condition No. 6(k), was to
“[p]rovide true name, address, and date of birth if contacted by law
enforcement. Report contact or arrest in writing to the [probation officer




1    Because Lira pled guilty, we take the background facts from the
probation report.

2     Further section references are to the Penal Code unless otherwise
specified.
                                        2
(P.O.)] within 7 days. Include the date of contact/arrest, charges, if any, and
the name of the law enforcement agency.”
      Lira filed and received a certificate of probable cause and appealed to
challenge probation condition No. 6(k). Lira timely appealed.
                                  DISCUSSION
      Lira challenges probation condition No. 6(k) on the grounds that it is
vague and overbroad. He argues the reference to “contact” in the condition is
vague because it could include insignificant and lawful conduct, and it is
overbroad because an attempt to comply and avoid contacts with law
enforcement would require him to forego his constitutional rights to free
association and travel.
      Generally, the failure to object to a probation condition at sentencing
forfeits a later challenge to the condition. (People v. Welch (1993) 5 Cal.4th
228, 237.) Failure to timely object to probation conditions can serve as a
basis for applying the forfeiture doctrine to attempts to raise objections for
the first time on appeal. (In re I.V. (2017) 11 Cal.App.5th 249, 260-261 (I.V.).)
However, there is an exception when the challenge raises issues of pure law,
based on undisputed facts, including challenges of overbreadth and
vagueness. (Welch, at p. 235; In re Sheena K. (2007) 40 Cal.4th 875, 887-889
(Sheena K.); In re Justin S. (2001) 93 Cal.App.4th 811, 814-816.) In this
situation, our review is limited to “a term of probation on the ground of
unconstitutional vagueness or overbreadth that is capable of correction
without reference to the particular sentencing record developed in the trial
court.” (Sheena K., at p. 887.)
                           A. Vagueness Challenge
      “[T]he underpinning of a vagueness challenge is the due process
concept of ‘fair warning.’ [Citation.] The rule of fair warning consists of ‘the


                                        3
due process concepts of preventing arbitrary law enforcement and providing
adequate notice to potential offenders’ [citation], protections that are
‘embodied in the due process clauses of the federal and California
Constitutions. (U.S. Const., Amends. V, XIV; Cal. Const., art. I, § 7).’ ”
(Sheena K., supra, 40 Cal.4th at p. 890.) “A probation condition ‘must be
sufficiently precise for the probationer to know what is required of him, and
for the court to determine whether the condition has been violated,’ if it is to
withstand a challenge on the ground of vagueness.” (Ibid.) Probation
conditions are given “ ‘ “the meaning that would appear to a reasonable,
objective reader.” ’ ” (I.V., supra, 11 Cal.App.5th at p. 261.) The mere fact
that there “ ‘ “ ‘may be difficulty in determining whether some marginal or
hypothetical act is covered by [a condition’s] language’ ” ’ ” does not render
the condition “impermissibly vague.” (Ibid.)
      Lira relies on People v. Relkin (2016) 6 Cal.App.5th 1188 (Relkin) to
support his argument that the portion of the condition requiring him to
report any “contact” with law enforcement is unconstitutionally vague. In
Relkin, the court considered a probation condition that required the
defendant “to ‘report to the probation officer, no later than the next working
day, any arrests or any contacts with or incidents involving any peace
officer.’ ” (Id. at p. 1196.) The court concluded that “the portion of the
condition requiring that defendant report ‘any contacts with . . . any peace
officer’ ” was vague because it “does indeed leave one to guess what sorts of
events and interactions qualify as reportable.” (Id. at p. 1197.) According to
the court, it was not certain that the condition would not be triggered “when
defendant says ‘hello’ to a police officer or attends an event at which police
officers are present, but would be triggered if defendant were interviewed as
a witness to a crime or if his ‘lifestyle were such that he is present when


                                        4
criminal activity occurs.’ ” (Ibid.) “The language does not delineate between
such occurrences and thus casts an excessively broad net over what would
otherwise be activity not worthy of reporting.” (Ibid.)
      In contrast to the condition in Relkin, the condition Lira challenges
requires him to “[p]rovide [his] true name, address, and date of birth if
contacted by law enforcement,” which would appear to an objective,
reasonable reader to refer to contacts initiated by a law enforcement officer
when the officer requests such information from Lira. This would not include
mere greetings by law enforcement officers or conversations at events
attended by Lira. Additionally, the requirement that Lira’s report of the
contact or arrest include the name of the law enforcement agency and any
charges indicates the interaction must be one in which that information was
supplied to Lira, or one in which he was made aware of the information. A
reasonable reading of this condition would distinguish between a casual,
random interaction with a law enforcement officer, like exchanging
pleasantries, from situations in which Lira is a witness to a crime or is
stopped by a law enforcement officer and questioned. We therefore reject
Lira’s vagueness challenge to condition No. 6(k).
                          B. Overbreadth Challenge
      Lira also complains that the condition is overbroad because, he
contends, it is not carefully tailored and reasonably related to the compelling
state interest of reformation and rehabilitation.
      “If a probation condition serves to rehabilitate and protect public
safety, the condition may ‘impinge upon a constitutional right otherwise
enjoyed by the probationer, who is “not entitled to the same degree of
constitutional protection as other citizens.” ’ ” (People v. O’Neil (2008) 165
Cal.App.4th 1351, 1355.) A constitutionally overbroad condition is one that


                                        5
restricts a defendant’s fundamental constitutional rights to a greater degree
than necessary to achieve the condition’s purpose. (People v. Olguin (2008)
45 Cal.4th 375, 384.) The overbreadth doctrine requires that probation
conditions that may impinge on constitutional rights be tailored carefully and
be reasonably related to the compelling state interest in reformation and
rehabilitation. (In re Victor L. (2010) 182 Cal.App.4th 902, 910.) “ ‘The
essential question in an overbreadth challenge is the closeness of the fit
between the legitimate purpose of the restriction and the burden it imposes
on the defendant’s constitutional rights—bearing in mind, of course, that
perfection in such matters is impossible, and that practical necessity will
justify some infringement.’ [Citation.]” (People v. Pirali (2013) 217
Cal.App.4th 1341, 1346.)
      The rights Lira claims condition No. 6(k) violates are not absolute;
probationers do not enjoy the absolute liberty to which other citizens are
entitled. (Griffin v. Wisconsin (1987) 483 U.S. 868, 874.) For example, the
restriction of the right of association is part of the nature of the criminal
process. (People v. Robinson (1988) 199 Cal.App.3d 816, 818.) The right to
travel likewise is not absolute; a probation condition may restrict this right
as long as it reasonably relates to reformation and rehabilitation. (In re
White (1979) 97 Cal.App.3d 141, 149.)
      Lira never explicitly describes how his right of association or freedom to
travel is improperly infringed upon as a result of this probation condition.
This probation condition, reasonably read, does not require Lira to report to
his probation officer each time he sees or has casual contact with a law
enforcement officer, so it does not restrict his association with law
enforcement officers or limit his ability to travel to avoid them. Accordingly,
the condition does not improperly impinge on Lira’s constitutional rights.


                                        6
                             DISPOSITION
     The judgment is affirmed.



                                           HUFFMAN, Acting P. J.

WE CONCUR:




HALLER, J.




DATO, J.




                                  7